Campbell, J.
Hart was sued before' a justice of the peace of St. Clair county for the amount of a small judgment collected by his deputy (he being sheriff) and not paid over. Having moved to quash for want of jurisdiction of the justice to entertain a suit by a municipal corporation, the motion was denied. He then pleaded, but subsequently got leave to withdraw his plea, and the case was tried, and *429¡judgment rendered for tbe township. Hart made no objection to testimony and allowed tbe case to go to judgment, and tben sued out a certiorari to tbe circuit court, where tbe judgment was affirmed. He now brings error.
Tbe objection to jurisdiction is not urged, and is not maintainable. Upon all tbe points in issue there appears to have been evidence, and tbe objection that it was not tbe best evidence can hardly be raised now, when tbe defendant deliberately abstained from objecting. Some technical-points which do not relate to tbe merits we need not notice, as on such writs the statute requires all objections not going to tbe merits to be disregarded. The principal one of these seems, to have been that tbe defendant was not sued by bis name of office. But bis liability being shown this was not a substantial objection.
Tbe judgment must be affirmed with costs.
The other Justices concurred.